DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment filed on 03/11/2022 is acknowledged. All outstanding rejections, except as set forth below are withdrawn in light of amendments. Claims 1-7, 9-13 and 15-19 are examined on the merits in this office action.  

Information Disclosure Statement
Information Disclosure Statement (IDS) submitted on 12/09/2021 is considered and signed IDS form is attached.

Claim Objections
Claims 4, 5, 10, 11, 16 and 17 are objected to because of the following informalities: Claim 4, lines 1-2, claim 5, lines 1-2, claim 10, lines 1-2, claim 11, lines 1-2, claim 16, lines 1-2 and claim 17, lines 1-2 recite “the phosphate plasticizer” which should be “the plasticizer”. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7, 9-13, and 15-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the compressive shear adhesion test" in lines 14-15.  There is insufficient antecedent basis for this limitation in the claim. This rejection affects all the dependent claims.
Claim 9 recites the limitation "the compressive shear adhesion test" in lines 15-16.  There is insufficient antecedent basis for this limitation in the claim. This rejection affects all the dependent claims.
Claim 15 recites the limitation "the compressive shear adhesion test" in lines 15-16.  There is insufficient antecedent basis for this limitation in the claim. This rejection affects all the dependent claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-7, 9-13 and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Tao et al. (WO 2017/094581 A1) in view of D’Errico (US 2006/0094803 A1). It is noted that when utilizing Tao et al., the disclosures of the reference are based on US 2018/0275505 A1 which is an English language equivalent of the reference. Therefore, the paragraph numbers cited with respect to Tao et al. are found in US ‘505. 

Regarding claims 1-7, 9-13 and 15-19, Tao et al. disclose a transparent screen sheet comprising a glass plate 30 (rigid substrate), a bonding layer 31 comprising polyvinyl butyral (first polymer layer), a first resin film 70 comprising triacetyl cellulose (cellulose triacetate), an image display layer 60 (adhesive layer), a second resin film 70 comprising triacetyl cellulose (cellulose triacetate), a bonding layer 41 comprising polyvinyl butyral (second polymer layer) and a glass plate 40 (rigid substrate) (see Abstract and paragraphs 0026, 0028, 0033, 0035, 0039, 0040, 0077). The bonding layer 31 and the bonding layer 41 can comprise plasticized poly(vinyl acetal) (see paragraph 0035). The first resin film 70 and the second resin film 70 can each have retardation of one-fourth of the wavelength of the light or less (see paragraph 0075). The image display layer 60 can be 60A comprising layers 61A, 62A and 63A, wherein layers 61A and 63A can comprise a resin used for bonding layer 31 or bonding layer 41 (see Figure 2 and paragraphs 0045, 0046, 0049). Given that layers 61A and 63A comprise resin used for bonding layer 31 or bonding layer 41, the layers 61A and 63A are bonding layers. That is, image display layer 60A comprising 61A, 62A and 63A read on an adhesive layer between first resin film 70 and second resin film 70, wherein layer 61A is in direct contact with first resin film 70 and layer 63A is in direct contact with second resin film 70 (see Figure 2).  Accordingly, first resin film 70, image display layer 60A (61A, 62A, 63A) and second resin film 70 together read on polarization rotary optical film consisting of two quarter wave plates laminated together with an adhesive layer.
 The bonding layer 31 (first polymer layer), a first resin film 70, an image display layer 60A, a second resin film 70 and bonding layer 41 (second polymer layer) together read on interlayer, wherein bonding layer 31 (first polymer layer) is in direct contact with glass plate 30 and first resin film 70 (optical film), and bonding layer 41 (second polymer layer) is in direct contact with glass plate 40 and second resin film 70 (optical film). The transparent screen sheet can be a windshield (see paragraph 0074). The transparent screen sheet displays images projected from a front side of the transparent screen sheet and/or a rear side of the transparent sheet to a user on the front side to view a rear background behind the rear side (see Abstract).
While, Tao et al. disclose the bonding layer 31 and the bonding layer 41 can comprise plasticized poly(vinyl acetal), Tao et al. do not disclose a plasticizer selected from phosphate plasticizers. Tao et al. do not disclose the interfacial adhesion as presently claimed.
D’Errico disclose a multiple layer glass panel comprising an interlayer, wherein the interlayer comprises a polymer sheet comprising a thermoplastic polymer and a polyphosphate ester plasticizer (see paragraph 0009). The thermoplastic polymer can be polyvinyl butyral and the polyphosphate ester plasticizer can be resorcinol bis(diphenyl phosphate) (see paragraph 0011 and 0020). The phosphate esters improves fire resistant character of polymer sheets (see paragraph 0007). The multiple layer glass panel can be windshields, windows, and other finished glazing products (see paragraph 0071).
In light of motivation for using polyphosphate ester plasticizer such as resorcinol bis(diphenyl phosphate) disclosed by D’Errico as described above, it therefore would have been obvious to one of ordinary skill in the art to use polyphosphate ester plasticizer such as resorcinol bis(diphenyl phosphate) of D’Errico in the first polymer layer (bonding layer 31) and/or the second polymer layer (bonding layer 41) of Tao et al. in order to improve fire resistance of the first polymer layer and/or the second polymer layer, and thereby arrive at the claimed invention.
Tao et al. in view of D’Errico do not disclose the interfacial adhesion as presently claimed. However, given that the first polymer layer, the second polymer layer and the optical film is identical to that presently claimed, it is inherent or obvious that Tao et al. in view of D’Errico has the interfacial adhesion as presently claimed.

Regarding claims 6, 12 and 18, Tao et al. in view of D’Errico disclose the windshield as set forth above. Further, D’Errico disclose various adhesion control agents (adhesion promoters) can be used in polymer sheets (see paragraph 0065).
In light of motivation for using adhesion control agents in polymer sheets disclosed by D’Errico as described above, it therefore would have been obvious to one of ordinary skill in the art to use adhesion control agents of D’Errico in the first polymer layer (bonding layer 31) and/or the second polymer layer (bonding layer 41) of Tao et al. in order to control adhesion of the first polymer layer and/or the second polymer layer, and thereby arrive at the claimed invention.

Response to Arguments
Applicant's arguments filed 03/11/2022 have been fully considered but they are not persuasive.

Applicants argue that Tao discloses laminates that control against generation of an iridescent stripe pattern when a projector projects an image onto the glass laminate (see Tao at paragraph [0011]). Tao does not disclose use of an interlayer where the optical film has been optimized for use in a windscreen by selecting appropriate materials and methods of construction that are compatible with polymer layers to form fit-for-use laminated glass. Instead, Tao is disclosing an optical film with an image display layer (i.e., layer 60) that is then surrounded by two film layers, and this laminate controls against generation of an iridescent stripe pattern when a projector projects an image onto the glass laminate. Tao does not disclose anything about having a polymer with the claimed phosphate plasticizer, nor does Tao recognize a need to have an interlayer that has a certain interfacial adhesion level between the first and/or second polymer layer and the polarization rotatory optical film, as claimed.
However, Tao et al. alone has not been used to teach presently claimed windshield. Tao et al. has been combined with D’Errico to teach windshield comprising interlayer as presently claimed. Given that the interlayer of Tao et al. in view of D’Errico is identical to that presently claimed, it is inherent or obvious that Tao et al. in view of D’Errico has interfacial adhesion as presently claimed.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Applicants argue that D’Errico discloses polymer sheets comprising many different agents that improve the fire resistance of the polymer sheet. D’Errico does not disclose or suggest an interlayer with a polarization rotatory optical film or improving interfacial adhesion between a polarization rotatory optical film and a poly(vinyl butyral) interlayer. As stated by the Examiner, D'Errico discloses an interlayer with improved fire resistance comprising a phosphate plasticizer, and D’Errico also discloses adhesion promoters for improving adhesion of the polymer layer(s) to glass (i.e., reducing the level of adhesion of the interlayer to the glass). The adhesion control agents disclosed by D’Errico are to control adhesion between the interlayer and the glass, not to promote or increase the level of interfacial adhesion between the polymer layer(s) and the polarization rotatory optical film (see D’Errico at paragraph [0065]). As noted in D’Errico, which refers to US 5,728,472, these adhesion control agents are to control the adhesion to glass (see US 5,728,472 at Abstract which is directed to a sheet for laminated safety glass comprising polyvinyl butyral resin containing a multivalent metal-substituted aromatic chelate compound in an amount effective to control adhesion of the sheet to glass). D’Errico is not disclosing, nor is there a need in D’Errico, to have an adhesion promotor to promote adhesion between the polymer layer(s) and the polarization rotatory optical film.
As set forth above in the office action, Tao et al. already disclose a windshield comprising an interlayer comprising a first polymer layer, polarization rotatory optical film and a second polymer layer.  However, Tao et al. do not disclose first polymer layer and/or second polymer layer comprising a plasticizer selected from phosphate plasticizers. D’Errico disclose an interlayer comprising a polymer sheet comprising polyvinyl butyral and polyphosphate ester plasticizer, wherein the phosphate esters improve fire resistant character of polymer sheets. Therefore, it would have been obvious to one of ordinary skill in the art to use polyphosphate ester plasticizer in first polymer and/or second polymer layer of Tao et al. in order to improve fire resistance of the first polymer layer and/or second polymer layer, and thereby arrive at the claimed invention.
While D’Errico do not disclose an adhesion promoter to promote adhesion between the polymer layer(s) and the polarization rotatory optical film, given that the first polymer layer, polarization rotatory optical film and second polymer layer of Tao et al. in view of D’Errico are identical to that presently claimed, it is inherent or obvious that the interfacial adhesion of Tao et al. in view of D’Errico is identical to that presently claimed, absent evidence to the contrary. Further, the adhesion promoter in D’Errico would provide at least some degree of adhesion to adjacent layers. 

Applicants argue that contrary to the assertions of the Examiner, it would not have been “obvious to one of ordinary skill in the art to use to use polyphosphate ester plasticizer such as resorcinol bis(diphenyl phosphate) of D’Errico in the first polymer layer (bonding layer 31) and/or the second polymer layer (bonding layer 41) of Tao et al. in order to improve fire resistance of the first polymer layer and/or the second polymer layer, and thereby arrive at the claimed invention.” (See Office Action, page 7). Further, there is no reason to improve the fire resistance in the laminate of Tao. The Examiner appears to confuse the concept of controlling the adhesion to glass (that is briefly and only generally disclosed by D’Errico) with Applicants’ discovery of interfacial adhesion improvement between the polymer layer(s) and polarization rotatory optical film. As shown by Applicants’ data in Table 3, the interfacial adhesion between the polymer layer(s) and the polarization rotatory optical film is improved when using a certain plasticizer type or combination of plasticizers, as claimed. Applicants respectfully disagree with the Examiner’s conclusion that it would be obvious “to one of ordinary skill in the art to use adhesion control agents of D’Errico in the first polymer layer (bonding layer 31) and/or the second polymer layer (bonding layer 41) of Tao et al. in order to control adhesion of the first polymer layer and/or the second polymer layer, and thereby arrive at the claimed invention.” (See Office Action, page 7). Applicants respectfully submit that for at least the reasons discussed, the interlayer of Tao in view of D’Errico is not identical, and the Examiner has merely made a conclusory statement that the claimed properties (i.e., interfacial adhesion) would be inherent or obvious without providing any reason as to why this would be the case.
As set forth above in the office action, Tao et al. disclose interlayer comprising first polymer layer, polarization rotatory optical film and second polymer layer. D’Errico disclose an interlayer comprising a polymer sheet comprising polyvinyl butyral and polyphosphate ester plasticizer, wherein the phosphate esters improve fire resistant character of polymer sheets. Given that both Tao et al. and D’Errico are drawn to interlayer and given that D’Errico provide a proper motivation, it would have been obvious to one of ordinary skill in the art to use polyphosphate ester plasticizer in first polymer and/or second polymer layer of Tao et al. in order to improve fire resistance of the first polymer layer and/or second polymer layer, and thereby arrive at the claimed invention. It is noted that “obviousness under 103 is not negated because the motivation to arrive at the claimed invention as disclosed by the prior art does not agree with appellant' s motivation”, In re Dillon, 16 USPQ2d 1897 (Fed. Cir. 1990), In re Tomlinson, 150 USPQ 623 (CCPA 1966). 
Further, given that the first polymer layer, polarization rotatory optical film and second polymer layer of Tao et al. in view of D’Errico are identical to that presently claimed, it is inherent or obvious that the interfacial adhesion of Tao et al. in view of D’Errico is identical to that presently claimed, absent evidence to the contrary. Further, the adhesion promoter in D’Errico would provide at least some degree of adhesion to adjacent layers.

Applicants argue that Independent claim 1 specifically requires at least one of the first polymer layer and the second polymer layer comprises a plasticizer selected from phosphate plasticizers, and wherein the interfacial adhesion at an interface between at least one of the first polymer layer and the polarization rotatory optical film and the second polymer layer and the polarization rotatory optical film is at least 6 MPa as measured by the compressive shear adhesion test, which neither Tao nor D’Errico disclose or make obvious. Independent claims 9 and 15 have similar limitations.
Given that the first polymer layer, polarization rotatory optical film and second polymer layer of Tao et al. in view of D’Errico are identical to that presently claimed, it is inherent or obvious that the interfacial adhesion of Tao et al. in view of D’Errico is identical to that presently claimed, absent evidence to the contrary. It is noted that the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).

Applicants argue that The Examiner admits that Tao does not disclose the phosphate plasticizer or the interfacial adhesion as claimed but then states that D’Errico, which discloses a fire resistant interlayer and a phosphate plasticizer, would make the use of the phosphate plasticizer obvious and the interfacial adhesion limitation inherent. According to MPEP§ 2112 (IV), the Examiner bears the initial burden of providing a rationale or evidence tending to show inherency. To satisfy the burden, the Examiner must show some basis in fact or articulate some reasoning at least tending to show that the allegedly inherent subject matter necessarily or inevitably flows from the prior art cited. Specifically, MPEP § 2112(IV) states, in part, that “[t]he fact that a certain result or characteristic may occur or be present in the prior art is not sufficient to establish inherency of that result or characteristic.” (citing In re Rijckaert, 9 F.3d, 1531, 1534, 28 USPQ2d 1955, 1957 (Fed. Cir. 1993). “To establish inherency, the extrinsic evidence ‘must make clear that the missing descriptive matter is necessarily present in the thing described in the reference, and that it would be so recognized by persons of ordinary skill. Inherency, however, may not be established by probabilities or possibilities. The mere fact that a certain thing may result from a given set of circumstances is not sufficient.’ In re Robertson, 169 F. 3d 743, 745, 49 USPQ2d, 1949, 1950-51 (Fed. Cir. 1999)” (Id.). “ln relying upon the theory of inherency, the examiner must provide a basis in fact and/or technical reasoning to reasonably support the determination that the allegedly inherent characteristic necessarily flows from the teachings of the applied prior art.’ Ex parte Levy, 17 USPQ2d 1461, 1464 (Bd. Pat. App. & Inter. 1990)” (Id.).
As set forth above in the office action, Tao et al. disclose interlayer comprising first polymer layer, polarization rotatory optical film and second polymer layer. D’Errico disclose an interlayer comprising a polymer sheet comprising polyvinyl butyral and polyphosphate ester plasticizer, wherein the phosphate esters improve fire resistant character of polymer sheets. Given that both Tao et al. and D’Errico are drawn to interlayer and given that D’Errico provide a proper motivation, it would have been obvious to one of ordinary skill in the art to use polyphosphate ester plasticizer in first polymer and/or second polymer layer of Tao et al. in order to improve fire resistance of the first polymer layer and/or second polymer layer, and thereby arrive at the claimed invention. Further, given that the first polymer layer, polarization rotatory optical film and second polymer layer of Tao et al. in view of D’Errico are identical to that presently claimed, it is inherent or obvious that the interfacial adhesion of Tao et al. in view of D’Errico is identical to that presently claimed, absent evidence to the contrary. 

Applicants argue that applicants respectfully submit that the interfacial adhesion is not inherent and does not necessarily flow from the teachings of Tao in view of D’Errico, as stated above. As stated in the MPEP, just because a certain thing may result from a given set of circumstances is not sufficient to show inherency. Here, Applicants respectfully submit that the results would not necessarily flow from the combination of Tao in view of D’Errico. As discussed above, Applicants have shown that even if one skilled in the art would be motivated to make the different selections and combine Tao in view of D’Errico, one would not combine them to arrive at the claimed invention with any reasonable expectation of success, therefore there is no prima facie case of obviousness. Neither Tao nor D’Errico recognize or suggest an issue with interfacial adhesion between the optical film and the polymer layer(s), and one skilled in the art would not look to Tao or D’Errico to solve this problem. Further, there is no reason to select a particular plasticizer from D’Errico (such as a phosphate plasticizer), as suggested by the Examiner, to improve fire resistance in Tao when it is not an issue. Even if one did, all of Applicants’ claim limitations would not be disclosed.
As set forth above in the office action, Tao et al. disclose interlayer comprising first polymer layer, polarization rotatory optical film and second polymer layer. D’Errico disclose an interlayer comprising a polymer sheet comprising polyvinyl butyral and polyphosphate ester plasticizer, wherein the phosphate esters improve fire resistant character of polymer sheets. Given that both Tao et al. and D’Errico are drawn to interlayer and given that D’Errico provide a proper motivation, it would have been obvious to one of ordinary skill in the art to use polyphosphate ester plasticizer in first polymer and/or second polymer layer of Tao et al. in order to improve fire resistance of the first polymer layer and/or second polymer layer, and thereby arrive at the claimed invention. Given that both Tao et al. and D’Errico are drawn to interlayer and given that D’Errico provide a proper motivation, it would have been obvious to one of ordinary skill in the art to combine Tao et al. and D’Errico with reasonable exception of success. 
Further, given that the first polymer layer, polarization rotatory optical film and second polymer layer of Tao et al. in view of D’Errico are identical to that presently claimed, it is inherent or obvious that the interfacial adhesion of Tao et al. in view of D’Errico is identical to that presently claimed, absent evidence to the contrary.
It is noted that the basis for inherency is not based on mere possibility or probability but based on the fact that the prior art references explicitly meet all the claim limitations. It is the examiner’s position that a sound basis has been set forth for believing that the product of the prior art is the same as that claimed. Therefore, the claimed properties would inherently necessarily be capable of being achieved by the prior art. If it is applicant’s position that this would not be the case: (1) persuasive evidence would need to be provided to support this position; and (2) it would be the Office's position that the application contains inadequate disclosure in that there is no teaching as to how to obtain the claimed properties with only the claimed components. Given that it is the examiner’s position that a sound basis has been provided in the rejection of record for believing that the product of applicant and the prior art are the same, one would expect the claimed properties to necessarily be present (i.e. naturally flow from the prior art), and thus, the burden is properly shifted back to applicant to show that they are not.

Applicants argue that applicants respectfully submit that this combination of references cannot be made because there is no proper basis for this combination on the record; simply combining the selected features of both references because one can (or because the Examiner has found several of the elements and words independently) is of course not enough. Applicants thus respectfully submit that the Examiner has not presented a prima facie case of obviousness. 
As set forth above in the office action, Tao et al. disclose interlayer comprising first polymer layer, polarization rotatory optical film and second polymer layer. D’Errico disclose an interlayer comprising a polymer sheet comprising polyvinyl butyral and polyphosphate ester plasticizer, wherein the phosphate esters improve fire resistant character of polymer sheets. Given that both Tao et al. and D’Errico are drawn to interlayer and given that D’Errico provide a proper motivation, it would have been obvious to one of ordinary skill in the art to use polyphosphate ester plasticizer in first polymer and/or second polymer layer of Tao et al. in order to improve fire resistance of the first polymer layer and/or second polymer layer, and thereby arrive at the claimed invention. Given that both Tao et al. and D’Errico are drawn to interlayer and given that D’Errico provide a proper motivation, it would have been obvious to one of ordinary skill in the art to combine Tao et al. and D’Errico. Accordingly, the Examiner has presented a prima facie case of obviousness.

Applicants argue that it is thus seemingly the Examiner’s position that the combination of the selected features of Tao and the selected features of D’Errico would define a product identical to the claimed interlayer with identical properties. This position is not correct, as previously discussed. Applicants respectfully submit that it would not be obvious to select and use a phosphate plasticizer in the interlayer of Tao to improve fire resistance (or for any other reason), but for Applicants’ disclosure, and Applicants disagree with the statement that the “it therefore would have been obvious to one of ordinary skill in the art to use adhesion control agents of D’Errico in the first polymer layer (bonding layer 31) and/or the second polymer layer (bonding layer 41) of Tao et al. in order to control adhesion of the first polymer layer and/or the second polymer layer, and thereby arrive at the claimed invention” since, as discussed above, the adhesion control agents of D’Errico are controlling adhesion between glass and the interlayer, not the interfacial adhesion between the polarization rotatory optical film, as claimed. The fact that D’Errico uses adhesion control agents of a certain type to control adhesion between the interlayer and glass is irrelevant, as previously discussed, and the Examiner has merely found some of the words (i.e., adhesion) in an attempt to reject the claims.
As set forth above in the office action, Tao et al. already disclose a windshield comprising an interlayer comprising a first polymer layer, polarization rotatory optical film and a second polymer layer.  However, Tao et al. do not disclose first polymer layer and/or second polymer layer comprising a plasticizer selected from phosphate plasticizers. D’Errico disclose an interlayer comprising a polymer sheet comprising polyvinyl butyral and polyphosphate ester plasticizer, wherein the phosphate esters improve fire resistant character of polymer sheets. Therefore, it would have been obvious to one of ordinary skill in the art to use polyphosphate ester plasticizer in first polymer and/or second polymer layer of Tao et al. in order to improve fire resistance of the first polymer layer and/or second polymer layer, and thereby arrive at the claimed invention.
While D’Errico do not disclose an adhesion promoter to promote adhesion between the polymer layer(s) and the polarization rotatory optical film, given that the first polymer layer, polarization rotatory optical film and second polymer layer of Tao et al. in view of D’Errico are identical to that presently claimed, it is inherent or obvious that the interfacial adhesion of Tao et al. in view of D’Errico is identical to that presently claimed, absent evidence to the contrary. Further, the adhesion promoter in D’Errico would provide at least some degree of adhesion to adjacent layers. 

Applicants argue that in this regard, Tao must be analyzed consistent with the lens with which one of ordinary skill in the art would view the objective problem purported to be solved by Tao, i.e., to provide laminates that control against generation of an iridescent stripe pattern when a projector projects an image onto the glass laminate (see Tao at paragraph [0011]) -- thus determinative of whether such analysis would provide the necessary “reason that would have prompted a person of ordinary skill in the relevant field to combine the elements in the way the claimed new invention does”. Takeda, Id. Tao is not directed to the problem of improving a windscreen by reducing ghost or double images through the use of a polarization rotatory film laminated in an interlayer (between layers) for use in a laminate (or laminated glass) such as a windscreen used in head-up display (“HUD”) systems and selecting the material of the half wave plate to have certain properties or features, particularly in the final laminated glazing. Accordingly, one of ordinary skill in the art, when armed with the teaching of Tao, would not be motivated to seek out teaching, such as that in D’Errico regarding improving fire resistance of an interlayer or glazing to provide a material that has improved interfacial adhesion between the optical film and the polymer layer(s) and also improves the image quality in a HUD system as this was not an objective problem confronted by Tao. As such, in order to reach the claimed invention with the rejection as stated — the combination of Tao and D’Errico — the Examiner implicitly created the problems in order to “solve” the problem with D’Errico; thus, the combination is improper.
However, the examiner has not implicitly created the problem. Tao et al. in view of D’Errico disclose the windshield as presently claimed. Given that the windshield comprising interlayer of Tao et al. in view of D’Errico is identical to that presently claimed, it is inherent or obvious that windshield exhibits properties as presently claimed.
Further, the reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed.Cir. 2006); Cross Med. Prods., Inc. v. Medtronic Sofamor Danek, Inc., 424 F.3d 1293, 1323, 76 USPQ2d 1662,1685 (Fed. Cir. 2005); In re Linter, 458 F.2d 1013, 173 USPQ 560 (CCPA 1972) (discussed below); In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1990), cert. denied, 500 U.S. 904 (1991).

Applicants argue that the Examiner appears to be using hindsight reconstruction to pick and choose elements from unrelated references in an attempt to arrive at Applicants’ claimed invention. While it is true that there is always some element of hindsight since the examination of an application and its claims is done in hindsight, the Examiner has gone beyond what is permissible. Applicants respectfully submit that but for the present disclosure and the Examiner wanting to reject the claims, there would be no reason to modify the interlayer of Tao as suggested or to replace the plasticizer as disclosed in D’Errico to improve fire resistance. Applicants respectfully submit that the Examiner has merely found some of the elements and terms in the prior art references and then combined them in an attempt to come up with Applicants’ invention by stating that it would be obvious to do so, as discussed above. But this does not prove that one skilled in the art would combine them or could combine them successfully. Further, selecting the plasticizer of D’Errico for use with the interlayer of Tao would not necessarily function as intended, and the adhesion control agents of D’Errico would not provide the claimed interfacial adhesion, as previously discussed. It is not what one skilled in the art could do, but instead, it is what one skilled in the art would do with a reasonable expectation of success. In order to reach the claimed invention with the ground of rejection, the Examiner has created a problem in the primary reference that did not exist. The problem did not, and does not, exist within the primary reference or the combination of references but for the Examiner wanting to modify the primary reference with the secondary reference in order to reject the claims.
As set forth above in the office action, Tao et al. disclose interlayer comprising first polymer layer, polarization rotatory optical film and second polymer layer. D’Errico disclose an interlayer comprising a polymer sheet comprising polyvinyl butyral and polyphosphate ester plasticizer, wherein the phosphate esters improve fire resistant character of polymer sheets. Given that both Tao et al. and D’Errico are drawn to interlayer and given that D’Errico provide a proper motivation, it would have been obvious to one of ordinary skill in the art to use polyphosphate ester plasticizer in first polymer and/or second polymer layer of Tao et al. in order to improve fire resistance of the first polymer layer and/or second polymer layer, and thereby arrive at the claimed invention. Given that both Tao et al. and D’Errico are drawn to interlayer and given that D’Errico provide a proper motivation, it would have been obvious to one of ordinary skill in the art to combine Tao et al. and D’Errico.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

Applicants argue that claims 4, 5, 10, 11, 16 and 17 were objected to because the claims recite “the phosphate plasticizer”, which the Examiner stated should the “the plasticizer”. Applicants respectfully disagree and submit that claims 1, 9 and 15 state “selected from phosphate plasticizers”, therefore claims 4, 5, 10, 11, 16 and 17, which depend from claims 1, 9 and 15, correctly state “the phosphate plasticizer’.
Claims 1, 9 and 15 recite a plasticizer that is selected from phosphate plasticizers. Given that claims 4, 5, 10, 11, 16 and 17 recite the phosphate plasticizer, claims 4, 5, 10, 11, 16 and 17 do not have proper antecedent basis for “the phosphate plasticizer”. Therefore, the claim objection is maintained.

Applicants respectfully disagree and submit that “the compressive shear adhesion test” is only referring to the test procedure to measure the interfacial adhesion, which is clear in the claims.
However, there is no antecedent basis for “the compressive shear adhesion test”. Therefore, 112(b) rejection is maintained.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRUPA SHUKLA whose telephone number is (571)272-5384. The examiner can normally be reached M-F 7:00-3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KRUPA SHUKLA/Examiner, Art Unit 1787   

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787